 In theMatter ofTHE WESTERNUNION TELEGRAPHCOMPANYandCOM-MERCIAL TELEGRAPHERS'UNION, LOCAL#48,A. F. OF L.Case No. R-3163-Decided November 29, 19 f1Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to grant union recognition until certified by the Board : elec-tion necessary; employees with less than three months' service with the Com-panyheld,eligible to vote since they are not temporary, but are consideredby the Company as probational employees.UnitAppropriatefor CollectiveBargaining:all employees in the traffic, com-mercial, and accounting departments at the Los Angeles, California, office ofthe -Company, including all branch managers,, monitors, and regular mes-sengers, and excluding specific categories of employeesMr. M. T. Cook,of San Francisco, Calif., for the Company.Mr. A. H. PetersenandV. Dorothy 1'Veiman,of Los Angeles, Calif.,for the C. T. U.Mr. Bruce Risley,of San Francisco, Calif., for the A. C. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION11STATEMENT OF TIIE CASEOn July 25, and September 4 and 11, 1941, respectively, CommercialTelegraphers' Union, Local #48, A. F. of L., herein called the C. T. U.,filed with the Regional Director for the Twenty-first Region (LosAngeles, California) a petition and amended petitions alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Western Union Telegraph Company, LosAngeles, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 1, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and37 N. L R. B, No. 22.166 THE WESTERN UNION TELEGRAPH COMPANY167authorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice:On October 13, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the C. T. U.,and upon American Communications Association, herein called theA. C. A. Pursuant to notice, a hearing was held on October 20, 1941,at Los Angeles, California, before Maurice J. Nicoson, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the C. T. U., and the A. C. A. were represented and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues wasDuring the course of the hearing the C. T. U.moved to strike evidence adduced by the A. C. A.The Trial Exam-iner reserved ruling thereon.The motion is hereby denied.Duringthe course of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On November 3, 1941, the A. C. ,A. filed a brief which the Board hasconsidered.Upon- the lentire-record in the case, the Board makes the following :FINDINGS-OF FACT1.THEBUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tion with its principal office at New York City. It is engaged through-out the United States and in various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications. In the operation of its national and'international communications'system, the Company owns and/or oper-ates 210,311 miles of pole lines, 4,082 miles of land-line cable, 1,878,197miles of wire, 30,312, nautical miles of ocean cable, and 19,140 telegraphoffices.At the close of 1940, the Company employed 51,153 persons.The Company maintains an office at Los Angeles, California, withwhich we are here concerned. It admits that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDCommercial Telegraphers' Union, Local #48, is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership employees at the Los Angeles; California, office of the'Com-pany. 168DECISIONS.OF NATIONALLABOR RELATIONS BOARDAmerican Communications Association is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the C. T. U. as exclusive repre-sentative of its employees at Los Angeles until such time as the C. T.U.is certified by the Board.A statement of the Trial Examiner duringthe hearing shows that the C. T. U. represents a substantial number ofemployees in the unit which it alleges is appropriate?We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1 above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe C. T. U. urges that all employees in the traffic, commercial, andaccounting departments at the Los Angeles office of the Company, in-cluding 32-named branch managers, monitors, automatic supervisors,telephone supervisors, distributing-center supervisors, and service-department supervisors, but excluding confidential file clerks, confi-dential secretaries, confidential stenographers, plant-department em-ployees, "other employment" employees, nurse, supervisors in-the ac-counting. section, 13-named branch managers, superintendent, chiefclerk in commercial department, manager of delivery department,sales manager, city commercial manager, commercial representatives,cashier,manager of credits and collections, personal-service repre-sentatives, night manager, division traffic supervisor, traffic managers,assistant chief operators, T. & R. chief, automatic chief, chief clerk intraffic department, manager of accounting center, and distributionmessengers, constitute an appropriate unit.The only controversywith respect to the unit concerns the 13-named 'branch managers,'The Ttial Examiner repotted that the C. .T U presented authorization cards signedby 559 persons whose names appear on the Company's pay roll for the Los Angeles officeThere are 1456 employees at the Los Angeles office THE WESTERN UNION TELEGRAPH COMPANY169plant-department employees, automatic supervisors, telephone super--visors, distributing-center supervisors, and service-department super-visors.2Thirteen-named branch managers.The Company and the C.T. U.urge that these employees be excluded from the unit and the A. C. A.that they be included.As stated above, all the parties are in agree-ment that 32 other branch managers should be' included in the unit.The 13-named branch managers have authority to hire and dischargemessengers only.They have no such authority with respect to theother employees at the branch offices.Under the circumstances and inaccordance with our usual practice, we shall include the 13-namedbranch managers in the unit.Plant-department employees.The Company urges that such em-ployees be included in the unit and the C. T. U. that they be excluded.The A. C. A. took no position with respect to these employees.Pur-suant to a Decision and Direction of Election 3 issued by the Board,an election was recently held among the plant-department employeesat' the Los Angeles, office to determine whether or not they desired to berepresented by International Brotherhood of ElectricalWorkers.The results of that election show that a majority of the plant-depart-ment employees voted to be represented by that organization and ithas been certified as such representative.4Under these circumstances,we find that the plant-department employees should be excluded fromthe unit.Automatic supe7visors, telephone supervisors, distributing-centersupervisors, service-department supervisors.The C. T. U. urges thatall such employees be included in the unit and the A. C. A. that theybe excluded.The Company took no position with respect to theseemployees.These persons have from 12 to 18 employees workingunder them and they receive a substantially higher salary than theemployees working under them.We shall exclude such employeesfrom the unit.Messengers.The C. T. U. and the A. C. A. urge that regularmessengers be included in the unit.The Company points to the largeturn over of messengers and their immaturity and for these reasonssuggests that messengers be designated as a separate appropriate bar-gaining unit or that messengers who have not been in the employ ofthe Company for a substantial period of time be denied the right tovote in an election.We are not persuaded by these contentions. The2The Company stated that although it considered a Nation-wide unit appropriate, ithad no objection to the setting up of functional cities, such as Los Angeles, as separatebargaining units.3Matter of Western Union Telegraph Companyand,Commercial Telegraphers Union,etal, 34 N L. R B, No. 77.4 36 N. L.R. B. 945. -170 , DECISIONSOF NATIONALLABOR RELATIONS BOARDinterests of the,messengers with respect to wagesi-hour-s;.and working-conditions are substantially similar to the interests of other employeeswithin the unit.We shall, therefore, include the regular messengersin the unitsTemporary employees.All the parties agree that temporary em-ployees should be excluded from the unit.Under the circumstancesand in accordance with our usual practice, we shall exclude temporaryemployees from the unit.,'We find that all employees in the traffic, commercial, and accountingdepartments at the Los Angeles office of the Company, including allbranch managers, monitors, and regular messengers, but excludingplant-department employees, automatic supervisors, telephone super-visors,distributing-center supervisors, service-department super-visors, confidential file clerks, confidential secretaries, confidentialstenographers, "other employment" employees, nurse, supervisors inthe accounting section, superintendent, chief clerk in commercialdepartment, manager of delivery department, sales manager, city com-mercialmanager, commercial representatives, cashier, manager ofcredits and collections, personal-service representatives, night man-ager,division traffic 'supervisor, trafficmanagers, assistant chiefoperators, T. & R. chief, automatic chief, chief clerk in traffic depart-ment, manager of accounting center, distribution messengers, andtemporary employees, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies ofthe Act.VI.THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by the holding of an election by secret ballot.TheA. C. A. stated at the hearing that it did not claim to represent anyemployees at the Los Angeles office of the Company and did not wishto appear on the ballot in the event the Board directs an election amongthe employees at that office.We shall direct that the employees of the Company eligible to votein the election shall be those in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the date oftheDirection of Election herein,. subject to the limitations andadditions set forth in the Direction.5 SeeHatterof TheWestern UnionTelegiaph CompanyandTelegraph Workers Indus-trial Union,et al,36 N L R B 812.The term "temporary employees" as used herein does not apply to probational em-ployees (see Section VI,infra),but only to employees occasionally hired for the per-formance of specific tasks with the knowledge that their work is to be temporary. THE WESTERN UNION TELEGRAPH COMPANY171The C. T. U. urges that only employees who have been in the employof the Company for a period of 3 months at the date of the Directionof Election should be eligible to vote.The A. C. A. stated that allregular employees of the company should be allowed to vote in theelection irrespective of their length of service with the Company. Itappears that employees with less than 3 months' service with the Com-pany are not temporary but are considered by the Company as proba-tional employees.It is the Company's intention to retain suchemployees'on its pay roll after their 3 months' probational period andtheir seniority rights are determined by the date of their entrance intothe service of the Company.We find that such employees areentitled to participate in the determination of representatives.Upori the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,Los Angeles,California,within the meaning of Section 9 (c) andSection 2(6) and(7) of the National Labor Relations Act.2.All employees in the traffic,commercial,and accounting depart-ments at the Los Angeles office of the Company, including all branchmanagers, monitors,and regular messengers,but excluding plant-department employees, automatic supervisors,telephone supervisors,distributing-center supervisors,service-department supervisors, confi-dential file clerks,confidential secretaries,confidential stenographers,"other employment"employees,nurse, supervisors in the accountingsection, superintendent,chief clerk in commercial department, man-ager of delivery department,sales manager, city commercial manager,commercial representatives,cashier, manager of credits and collections,personal-service representatives,night manager,division traffic super-visor, traffic managers, assistant chief operators,T. & R. chief, auto-matic chief,chief clerk in traffic department,manager of accountingcenter, distribution messengers,and temporary employees,constitutea unit appropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation, authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Los Angeles, California,an election by secret ballot shall be conducted as early as possible, butnot later than, thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all employees in the traffic, commercial, andaccounting departments at the Los Angeles office of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction, including all branch managers, monitors, reg-ular messengers, and employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding plant-department employees, automatic supervisors, tele-phone supervisors, distributing-center supervisors, service-departmentsupervisors, confidential file clerks, confidential secretaries, confiden-tial stenographers, "other employment" employees, nurse, supervisorsin the accounting section, superintendent, chief clerk in commercialdepartment, manager of delivery department, sales manager, city com-mercial manager, commercial representatives, cashier, manager ofcredits and collections, personal-service representatives, night man-ager, division traffic supervisor, traffic managers, assistant chief op-erators, T. & R. chief, automatic chief, chief clerk in traffic department,manager 'of accounting center, distribution messengers, temporaryemployees,' and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byCommercial Telegraphers' Union, Local #48, affiliated with - theAmerican Federation of Labor, for the purposes of collectivebargaining.7 See footnote6, supra.